Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, none of cite prior art alone or in combination discloses an insulating substrate including a sensing region and a peripheral region; a plurality of pads disposed in the peripheral region of the insulating substrate and electrically connected to the plurality of wirings; an optical film disposed on an upper portion of the plurality of sensing electrodes; a flexible circuit board electrically connected to the plurality of pads; and a reinforcing member disposed on the flexible circuit board corresponding to the plurality of pads and spaced apart from the optical film, wherein a first width of the reinforcing member is greater than a width of the plurality of pads, and wherein a first edge of the reinforcing member that faces the optical film vertically aligns with a first edge of the plurality of pads in a cross-sectional view, and the first edge of the reinforcing member coincides with the first edge of the plurality of pads, and wherein a second edge of the reinforcing member that is opposite to the first edge of the reinforcing member vertically aligns with an edge of the insulating substrate in the cross-sectional view.
Regarding independent claims 8, none of cite prior art alone or in combination discloses an insulating substrate including a sensing region and a first peripheral region; .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIJIE SHEN whose telephone number is (571)272-5522.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PEIJIE SHEN/Examiner, Art Unit 2694  


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694